Citation Nr: 1010902	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-33 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to eligibility for receiving educational 
assistance benefits under the provisions of Chapter 30, Title 
38, United States Code (Montgomery GI Bill).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel
INTRODUCTION

The Veteran had active military service from January 1995 to 
April 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 decision of the Education 
Center at the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

The Veteran appeared and testified at a videoconference 
hearing held before the undersigned Veterans Law Judge in 
February 2010.


FINDINGS OF FACT

1.  In April 1996, the Department of the Army issued a 
memorandum to correct an administrative error on the 
Veteran's DA Form 214 that changed the separation authority 
and separation code from AR 635-200, CHAP 13, and JHJ 
(separation due to unsatisfactory performance) to AR 635-200, 
PARA 5-13, and JFX (separation due to personality disorder).

2.  The Veteran was separated from the Army with service less 
than three years, but his separation was due to a mental 
condition not considered a disability, not due to the 
Veteran's own willful misconduct, and that interfered with 
his performance of duty.


CONCLUSION OF LAW

The criteria for eligibility for receiving educational 
assistance benefits under the provisions of Chapter 30, Title 
38, United States Code (Montgomery GI Bill), have been met.  
38 U.S.C.A. §§ 3011, 5107(b) (West 2002); 38 C.F.R. § 20.7042 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants the benefit sought on 
appeal.  Thus, no discussion of VA's duty to notify and 
assist is necessary.

The Veteran contends that he has met the requirements for 
basic eligibility for educational assistance under Chapter 
30, Title 38, of the United States Code.  He does not dispute 
that he served less than his four year contracted term of 
service. Instead, he argues that his discharge meets one of 
the exceptions to the general rule for eligibility in that 
his discharge was one of the following: (1) involuntary, (2) 
due to hardship, (3) due to a medical condition that pre-
existed service, or (4) due to a physical or mental condition 
that interfered with the performance of his duties and did 
not result from misconduct.
 
To be eligible for Chapter 30 benefits, an individual must 
have first become a member of the Armed Forces or first 
entered on active duty as a member of the Armed Forces after 
June 30, 1985.  38 U.S.C.A. § 3011(a)(1)(A); 38 C.F.R. § 
21.7042(a)(1).  In this case the Veteran entered active duty 
in January 1995 and so the first requirement of 38 U.S.C.A. § 
3011 and 38 C.F.R. § 21.7042(a) is satisfied.

Further, the individual must also have served an obligated 
period of active duty.  In the case of an individual with an 
obligated period of service of three years or more, the 
individual must have completed at least three years of 
continuous active duty; or in the case of an individual whose 
initial obligated period of service is less than three years, 
served at least two years of continuous active duty.  38 
C.F.R. § 21.7042(a)(2).  An individual need not have served 
the requisite amount of time if he or she was discharged or 
released from active duty for any one of the following 
reasons:  (i) for a service-connected disability; (ii) for a 
medical condition which preexisted service on active duty and 
which VA determines is not service connected; (iii) under 10 
U.S.C. 1173 (hardship discharge); (iv) for convenience of the 
government (A) after completing at least 20 continuous months 
of active duty of an obligated period of active duty that is 
less than three years, or (B) after completing 30 continuous 
months of active duty of an obligated period of active duty 
that is at least three years; (v) involuntarily for the 
convenience of the government as a result of a reduction in 
force, as determined by the Secretary of the military 
department concerned in accordance with regulations 
prescribed by the Secretary of Defense or by the Secretary of 
Transportation with respect to the Coast Guard when it is not 
operating as a service in the Navy; or (vi) for a physical or 
mental condition that was not characterized as a disability 
and did not result from the individual's own willful 
misconduct but did interfere with the individual's 
performance of duty, as determined by the Secretary of each 
military department in accordance with regulations prescribed 
by the Secretary of Defense or by the Secretary of 
Transportation with respect to the Coast Guard when it is not 
operating as a service in the Navy.  38 C.F.R. § 
21.7042(a)(5). 

The Veteran's current claim for entitlement to Chapter 30 
benefits was submitted in July 2008.  The RO denied the 
Veteran's claim on the basis that he had insufficient 
qualifying service, and did not qualify pursuant to any 
exceptions authorized by Congress.  The evidence of record at 
the time of the RO's decision in July 2008 showed that 
information from the Department of Defense indicated the 
Veteran served from January 20, 1995 to April 26, 1996, and 
the separation type was "OTHER SEPARATION TO CIVIL LIFE, ALL 
OTHER."  Based upon this evidence alone, the RO correctly 
determined that the Veteran did not have the requisite three 
years continuous service and his separation did not meet any 
of the exceptions set forth in 38 C.F.R. § 21.7042(a)(5).  

As the record is clear that the Veteran did not serve for at 
least three years on active duty, the Board finds that the 
critical question to consider with respect to the Veteran's 
basic eligibility for Chapter 30 benefits is whether or not 
he was released from active duty prior to completing his 
qualifying service under on of the exceptions in 38 C.F.R. 
§ 21.7042(a)(5).  After considering all the evidence, the 
Board disagrees with the RO's decision denying the Veteran 
Chapter 30 benefits.

The Board agrees that the evidence shows the Veteran was not 
discharged or released from active duty for a service-
connected disability, or for a non-service connected 
disability which preexisted service pursuant to 38 C.F.R. § 
21.7042(a)(5)(i) and (ii).  Also, despite his arguments, the 
Veteran was not discharged for hardship pursuant to 38 C.F.R. 
§ 21.7042(a)(5)(iii), and was not separated for the 
convenience of the government pursuant to 38 C.F.R. § 
21.7042(a)(5)(iv),(v). 

However, at the Veteran's hearing before the Board in 
February 2010, he submitted additional evidence for 
consideration by the Board.  This evidence consisted of a 
copy of the Veteran's original DD214 and a copy of a 
memorandum from the Department of the Army, Headquarters 
United States Army Infantry Center, dated in April 1996.  The 
Veteran's original DD214 shows that his separation was under 
Separation Authority "AR 635-200, CHAP 13" and the 
Separation Code was JHJ.  The narrative reason for separation 
was stated as "UNSATISFACTORY PERFORMANCE."  As previously 
stated, such a discharge would not meet any of the exceptions 
in 38 C.F.R. § 21.7042(a)(5).

The memorandum from the Department of the Army, however, 
indicates that the Veteran's DD214 was to be revised to 
correct an administrative error.  Specifically, this 
memorandum clearly demonstrates that the Veteran's DD214 was 
to be revised to change the Separation Authority to "AR 635-
200 PARA 5-13," the Separation Code to JFX, and the 
Narrative Reason for Separation to "PERSONALITY DISORDER."  

Paragraph 5-13 of AR (Army Regulations) 635-200 sets forth 
the provisions of when a Soldier is to be separated because 
of a personality disorder.  It states:  "Under the guidance 
in chapter 1, section II, a Soldier with less than 24 months 
of active duty service, as of the date separation proceedings 
are initiated, may be separated for personality disorder (not 
amounting to disability (see AR 635-40)) that interferes with 
assignment or with performance of duty, when so disposed as 
indicated in a, below."  Subsection a sets forth the 
definition of a personality disorder and that they are those 
described in the Diagnostic and Statistical Manual (DSM-IV) 
of Mental Disorders, 4th Edition.  It also sets forth that a 
diagnosis of personality disorder must be established by a 
psychiatrist or doctoral-level clinical psychologist.  

The Veteran's service treatment records show that he was 
hospitalized from October 30, 1995, to November 3, 1995, due 
to suicidal ideation.  As a result of this hospitalization, 
the treating psychiatrist clearly diagnosed the Veteran to 
have two personality disorders - passive aggressive 
personality disorder and narcissistic personality disorder.  
The psychiatrist also stated that he felt it unlikely that 
the Veteran would be an effective candidate for being a good 
soldier because of his unreasonable expectations about 
special treatment, which was a result of his personality 
disorders; however, he did not recommend separation 
indicating there was no basis for medical board action.  

This evidence, read as a whole, clearly established that the 
Veteran was separated from service due to a mental condition 
(i.e., his personality disorders) that was not considered to 
be a disability nor was it due to his own willful misconduct, 
but clearly interfered with his ability to perform his duties 
satisfactorily.  Thus, the Board finds that the exception set 
forth in 38 C.F.R. § 21.7042(a)(5)(vi) has been met, and the 
Veteran is eligible for Chapter 30 benefits.


ORDER

Entitlement to eligibility for receiving educational 
assistance benefits under the provisions of Chapter 30, Title 
38, United States Code (Montgomery GI Bill), is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


